EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Tutino on 03/09/2022.
The application has been amended as follows: 

In the Specification
On page 4, after Par [024] add:
[024A] FIGs. 11A-C illustrate several views of an example angled coupling that enables a first threaded rod to pass therethrough and a second threaded rod to be connected thereto at an angle.
On page 14, after Par [061] add:
[061A] FIGs. 11A-C illustrate several views of an example angled coupling 1100 that enables a first threaded rod to pass therethrough and a second threaded rod to be connected thereto at an angle. The angled coupling 1100 includes a first coupling 1110 that is a pass through coupling and a second coupling 1120 that is rotated at a certain angle 1130 from the first coupling 1110. The second coupling 1200 includes a hole 
The coupling 1100 may include a support plate 1150 between the first and second couplings 1110, 1120.

In the claims
Claim 1, 
An angled coupling for securing a plurality of threaded rods thereto at angles with respect to each other, the angled coupling comprising an internally threaded first coupler to threadedly receive a first threaded rod; and an internally threaded second coupler to threadedly receive a second threaded rod, wherein the second coupler is connected to the first coupler and extends from the first coupler at a defined angle from an axis of the first coupler;
wherein the first coupler is a passthrough coupler having an open threaded interior from a first end to a second end, 
the second coupler including a hole formed in alignment with the first coupler that enables a threaded rod to pass through the entire first coupler.
Claim 3: canceled
Claim 4, 
The angled coupling of claim [[3]] 1, wherein the first threaded rod is to be threadedly traverse through the first coupler.
Claim 5,
1, wherein the first threaded rod is to be threadedly received in the first end of the first coupler and a third threaded rod is to be threadedly received in the second end of the first coupler.
Claim 6,
The angled coupling of claim 1, wherein thread configurations and diameters of the first coupler and the second coupler are the same.
Claim 7,
The angled coupling of claim 1, wherein at least one of the thread configurations and diameters of the first coupler and the second coupler are different.
Claims 8-11, canceled
Claim 13, 
The angled coupling of claim 1, wherein one or more of the angled couplings are used to shift threaded rod in a desired direction.
Claim 14,
The angled coupling of claim 1, wherein one or more of the angled couplings are used to provide seismic restraint.
Claim 15,
The angled coupling of claim 1, wherein one or more of the angled couplings are used to provide storm-pipe surge restraint.
Claim 16,
An angled coupling comprising 
an internally threaded passthrough coupler to threadedly receive a first threaded rod from a first end thereof; 
an additional threaded rodis connected to the passthrough coupler and extend from the passthrough coupler at a defined angle from an axis of the passthrough coupler; 
the angled coupler including a hole formed in alignment with the passthrough coupler that enables a threaded rod to pass through the entire passthrough coupler from the first end to a second end; and 
a support plate located between edges of the passthrough coupler and each of the plurality of angled couplers.
Claim 17: canceled
Claim 18,
The angled coupling of claim 16, wherein the passthrough coupler is to either have the first threaded rod threadedly traverse from a first end to a second end of the passthrough coupler or to threadedly receive the first threaded rod in the first end and a second threaded rod in the second end.
Claim 19,
The angled coupling of claim 16, wherein thread configurations and diameters of the passthrough coupler and the 
Claim 20,
The angled coupling of claim 16, wherein at least one of thread configurations and diameters of the passthrough coupler and the 
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
A new page 16 should be added with new Figures 11A-C showing the angled coupling 1100.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of “an angled coupling having a first and second internally threaded couplers, the second coupler extending at an angle from the first coupler, the second coupler including a hole in alignment with the first coupler that enables a rod to pass through the entire first coupler”. Examiner believes there would be no reason to modify the prior art without relying in hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
03/10/2022